Name: Council Regulation (EEC) No 3402/90 of 19 November 1990 opening and providing for the administration of Community tariff quotas for certain agricultural, chemical and industrial products (1991)
 Type: Regulation
 Subject Matter: industrial structures and policy;  chemistry;  plant product;  tariff policy
 Date Published: nan

 No L 328/ 128 . 11 . 90 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3402/90 of 19 November 1990 opening and providing for the administration of Community tariff quotas for certain agricultural, chemical and industrial products (1991 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain agricul ­ tural, chemical and industrial products will remain in the course of 1991 unable to meet the specific requirements of the user industries in the Community ; whereas, conse ­ quently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community require ­ ments for the products in question should be met imme ­ diately on the most favourable terms ; Whereas Community tariff quotas at reduced or at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1991 taking account of the need not to disturb the markets for such products nor the starting out or develop ­ ment of Community production ; Whereas the volume kept for Ferro-chromium containing by weight more than 6 % of carbon could be adjusted in the course of the exercise according to real needs that have been noted ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the oppor ­ tunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities drawn by that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1991 , the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Order No CN code(a) Descriptions Amount of quota (in tonnes) Quota duty (%) 09.2719 ex 2008 60 19 ex 2008 60 39 Sour cherries (Prunus cerasus), marinated in alcohol, of a diameter not exceeding 1 8,9 mm, stoned, intended for the manu ­ facture of chocolate products (') :  with a sugar content exceeding 9 %  with a sugar content not exceeding 9 % by weight J 2 000 10 + AGR10 09.2729 ex 0811 90 90 Boysenberries, preserved by freezing, not containing added sugar, intended for any form of processing except for the manufacture of jam entirely from boysenberries (') 1 500 12 09.2703 ex 2825 30 00 Vanadiumoxydes and hydroxydes, not in the form of powder, exclusively for the production of alloys (') 6 000 0 28 . 11 . 90No L 328/2 Official Journal of the European Communities Order No CN code(a) Descriptions Amount of quota (in tonnes) Quota duty (%) 09.2725 ex 3901 90 00 Copolymers of ethylene and methacrylic acid, containing from 8 % to 1 2 % by weight of methacrylic acid, put up in one of the forms referred to in Note 6 (b) to Chapter 39 7 000 4 09.2731 ex 3905 90 00 Polyvinylpyrrolidone, presented in powder form, the particles of which are less than 38 micrometres and which has a solubility in water at 25 0 C of less than, or equal to 1 ,5 % by weight and which is intended for the pharmaceutical industry (') 130 0 09.2791 ex 3905 90 00 Polyvinyl butyral in the form of powder, for the production of film for laminated safety glass (') 10 000 0 09.271 1 7202 41 90 Ferro-chromium containing by weight more than 6 % of carbon 300 000 0 09.2717 ex 7202 99 19 Ferro-phosphorus containing by weight 15 % or more of phos ­ phorus, intended for the manufacture of refined phosphoric iron or steel (') 55 000 0 09.2799 ex 7202 49 90 Ferro-chromium containing more than 15 % but not more than 2 % by weight of carbon and not more than 55 % of chromium 17 000 0 (a) See Taric codes in the Annex. (') Checks on their prescribed end-use shall be carried out pursuant to the relevant Comunity provisions . 2. Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions of the 1985 Act of Accession. for release for free circulation, to the extent that the avai ­ lable balance to permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1991 . 28 . 11 . 90 Official Journal of the European Communities No L 328/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1990 . For the Council The President G. CARLI ANNEX Taric codes Order No CN code Taric codes 09.2719 ex 2008 60 19 * 20 I ex 2008 60 39 * 20 09.2729 ex 0811 90 90 ¢ 10 09.2703 ex 2825 30 00 ¢ 10 09.2725 ex 3901 90 00 * 97 09.2731 . ex 3905 90 00 * 94 09.2791 ex 3905 90 00 * 95 09.2711 7202 41 90 * 00 09.2717 ex 7202 99 19 * 20 09.2799 ex 7202 49 90 * 10